UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22802 FS GLOBAL CREDIT OPPORTUNITIES FUND (Exact name of registrant as specified in charter) Cira Centre 2929 Arch Street, Suite 675 Philadelphia, Pennsylvania 19104 (Address of principal executive offices)(Zip code) Michael C. Forman FS Global Credit Opportunities Fund Cira Centre 2929 Arch Street, Suite 675 Philadelphia, Pennsylvania 19104 (Name and address of agent for service) Registrant’s telephone number, including area code: (215)495-1150 Date of fiscal year end: December 31 Date of reporting period: July 1, 2013 – June 30, 2014 Item 1. Proxy Voting Record. There were no matters relating to a portfolio security considered at any shareholder meeting held during the period from July 1, 2013 through June 30, 2014 with respect to which FS Global Credit Opportunities Fund was entitled to vote. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FS Global Credit Opportunities Fund By: /s/ Michael C. Forman Name: Michael C. Forman Title: President and Chief Executive Officer Date: August 19, 2014
